Citation Nr: 0427032	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  96-46 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1979 to 
December 1982.  

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision issued by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that a previously 
denied claim of entitlement to service connection for a neck 
disability remains denied as no new and material evidence had 
been submitted.  The Board, in a February 2001 decision, 
reopened the claim on the grounds that new and material 
evidence had been submitted, but remanded the reopened claim 
for further action to ensure compliance with governing law.  
After completion of directives in the February 2001 remand 
and further evidentiary development directed in the September 
2003 Board remand order, this claim is again before the Board 
for appellate consideration. 

The veteran waived her right to a personal hearing before a 
Veterans Law Judge of the Board. 


FINDINGS OF FACT

1.  The evidence does not establish an etiological or causal 
relationship between the claimed neck disability and active 
service, or any service-connected disability, to include 
vascular headaches.  It further indicates that the veteran 
does not have a neck disorder separate and distinct from 
vascular headaches.   

2.  The earliest evidence of degenerative changes in the 
cervical spine is dated more than one year after conclusion 
of active service.




CONCLUSION OF LAW

The veteran's claimed neck disability was not incurred in, or 
aggravated by, active service.  Nor is it proximately due to, 
or the consequence of, a service-connected disorder, injury, 
or disease.  Nor can it be presumed to have been incurred in 
active service.  38 U.S.C.A. § 1101, 1131, 1137 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision issued by the agency of original 
jurisdiction (AOJ) that is the subject of appeal.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  In April 2001 and July 
2001, the RO sent the veteran letters discussing the 
enactment of VCAA, VA's VCAA duties, veteran's and VA's 
respective responsibilities in claim development, and what 
evidence is required to establish service connection for a 
claimed disorder or injury, and asked the veteran to tell the 
RO about any additional relevant evidence for which she 
wanted VA's help in obtaining, or provide the evidence 
herself.  The July 2001 letter specified what additional 
evidence is needed with respect to the neck disability claim.  
In May 2003, the RO sent the veteran a follow-up letter 
reminding the veteran of what additional evidence is needed, 
and advising her of what further claim development assistance 
would be provided if she wants assistance.  Finally, in March 
2004, the RO sent the veteran a final VCAA notice advising 
her that a compensation and pension (C&P) examination would 
be scheduled for the neck disability claim, and providing her 
a status of the claim.  Further, through the Statement of the 
Case and numerous Supplemental SOCs (SSOCs) sent between 1997 
and 2004, the veteran had ample notice of what evidence and 
information are needed to establish entitlement to service 
connection and what evidence was received and considered in 
evaluating the claim.  Moreover, the April 2004 SSOC set 
forth current VA regulations pertaining to the duty to assist 
(38 C.F.R. § 3.159).       

The Board notes that the letters discussed above were sent 
after the rating decision from which this appeal arises was 
issued (in 1996).  At most, this is a technical defect that 
posed no prejudice to the veteran.  First, VCAA was enacted 
some four years after the rating decision from which this 
appeal arose.  Here, a pre-AOJ-adjudication VCAA notice was 
simply not possible, as the law was not even in existence 
when the AOJ decision was issued.  This case is therefore 
distinguishable from one in which the AOJ decision being 
appealed was issued after the enactment of VCAA and VCAA 
notice was sent after such a decision.  In this connection, 
it is noted that the Pelegrini Court explicitly stated in its 
June 24, 2004 decision that, notwithstanding the requirement 
that a valid VCAA notice be provided before the AOJ decision, 
"[W]e do not hold that . . . [a] case in which pre-AOJ-
adjudication notice was not provided . . . must be returned 
to the AOJ for the adjudication to start all over again as 
though no AOJ action had ever occurred, i.e., there is no 
nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Court's Pelegrini decision and discussion therein to mean 
that the intent and purpose of the law are to provide a valid 
VCAA notice before the initial AOJ decision to ensure full 
and fair development of the case, but that a case-by-case 
evaluation may be necessary in cases where, as here, the VCAA 
did not even exist until after the AOJ decision on appeal was 
issued.  After the law was enacted during the appeal period, 
the veteran was given adequate notice in the form of four 
duty-to-assist letters.  
   
As for the duty to assist, it is noted that the RO obtained 
relevant records, which include voluminous VA medical center 
(VAMC) treatment records and C&P examination reports, and 
associated them with the claims folder.  The veteran was 
given appropriate VA C&P examinations.  The veteran was given 
an opportunity to personally testify in connection with this 
appeal, but declined her right to do so.  Nothing in the 
record indicates that the veteran identified any relevant 
records for which she wanted VA's assistance in obtaining 
that are not presently included in the record.  It is noted 
that no evidence was submitted after the issuance of the most 
recent (April 2004) SSOC.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  As a general matter, service connection for a 
disability is focused upon facts, as shown by evidence: (1) 
existence of a current disability; (2) existence of the 
disease or injury in service; and (3) a relationship or nexus 
between the current disability and any injury or disease 
incurred therein.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 
3 Vet. App. 542 (1992).  The application of 38 C.F.R. § 3.303 
has an explicit condition that the veteran must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (establishing service connection requires a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when the 
disability in question is manifested to a compensable degree 
(ten percent) within a year after separation from active 
duty.  38 C.F.R. §§ 3.307, 3.309 (2003).  

Further, service connection is permissible under 38 C.F.R. 
§ 3.310(a) (2003), where evidence shows that a disability is 
proximately due to, or the result of, service-connected 
disability (secondary service connection).  Secondary service 
connection essentially means that a service-connected 
disability aggravates another condition.  When aggravation of 
a veteran's non-service-connected condition is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet.App. 439 (1995). 

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2003).  This presumption 
attaches only where there has been an induction examination 
during which the disability about which the veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).  The 
determination of whether there is clear and unmistakable 
evidence that a claimed disability pre-existed should be 
based on "thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Id.   
  
In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c) (West 2002).

III.  Evidence and Analysis

The Board has reviewed all the information and evidence of 
record, which consists of the veteran's contentions and 
statements as provided in numerous written statements, as 
well as voluminous service, VA, and private medical records 
dating back to the late 1970s.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
its decision, it is not required to discuss each and every 
piece of evidence in a case.  Accordingly, the Board will 
summarize relevant evidence and information of record where 
appropriate. 

The record indicates that service connection for vascular 
headaches with blind spots and nausea has been in effect 
since 1988.  A 50 percent disability evaluation has been in 
effect therefor, since August 1994.  Service connection also 
is in effect for major depression with dysthymia (formerly 
diagnosed as substance-induced anxiety and mood disorder 
secondary to medication).  The service-connected psychiatric 
disorder has been assigned a 50 percent disability evaluation 
since September 1994.  The veteran apparently is not 
contending that service-connected psychiatric disorder has 
caused, or contributed to, the neck disability now claimed.  
Accordingly, the Board inquires herein whether service 
connection is permissible for a neck disability based upon 
evidence of direct causation between it and active service; 
in the alternative, the Board inquires whether evidence 
supports a favorable determination based upon secondary 
service connection (that is, whether there is a causal 
relationship between service-connected vascular headaches and 
the claimed neck disability).  

The Board further notes that previous rating decisions have 
denied service connection for lumbosacral strain with right 
sacroiliac strain, disability of the neck muscles, and muscle 
contraction headaches.  Accordingly, where evidence indicates 
that the now claimed neck disability was caused by, or is 
otherwise etiologically related to, these nonservice-
connected medical conditions, service connection may not be 
warranted.  

Notwithstanding the above, if, however, there is evidence of 
diagnosis and manifestation of arthritis in the neck to a 
compensable degree within one year after conclusion of active 
service, service connection could be warranted for arthritis 
on a presumptive basis.    

The service entrance medical examination report and report of 
medical history, dated in May 1979, document no neck or other 
musculoskeletal abnormality.  In February 1981, however, the 
veteran reported a history of whiplash injury in childhood, 
in connection with a consultation for head and neck aches.  
At this time, the veteran also reported having had a 
"similar accident" in November 1980 (car accident).  She 
further reported that she did not have significant problems 
thereafter, until in January 1981, when she developed 
headaches.  March 1981 records indicate that, after having 
had physical therapy, the veteran reported that neck and head 
pain had subsided.  At that time, neck range of motion was 
noted to be normal.  In mid-1982, during service, the veteran 
continued to report headaches and neck pain.  However, the 
separation medical examination report, dated in mid-December 
1982, documents no abnormalities concerning the neck or head.  
It is noted that, in 2001, the veteran's ex-spouse, who 
reportedly served in the military with the veteran, submitted 
a statement describing the 1980 car accident, during which 
another driver reportedly had struck the car in which the 
veteran and former spouse had ridden, while the veteran and 
former spouse were backing out of a parking space.    

There is ample medical evidence dated from the early 1980s 
forward, with a substantial portion of the evidence dated in 
the 1990s, documenting numerous complaints of chronic 
migraine-type headaches, along with persistent neck and back 
pain, with low back pain being particularly troublesome.  
Included are 1981 -1982 VA medical records referencing a 
whiplash injury as a child at age 10, and neck trauma in or 
around 1980, apparently a reference to the in-service car 
accident.  In 1982, the veteran was diagnosed with "classic 
migraine exacerbation."  In 1986, the veteran complained of 
right ear pain that radiates down to the neck; however, 
clinical findings were deemed normal and the veteran was 
assessed with possible otitis externa.  Medical records dated 
in the late 1980s include a diagnosis of cluster and vascular 
headaches.  

Post-service medical evidence also includes a VA C&P 
examination report dated in January 1989.  There was no 
evidence of cervical spine or upper extremity limitation of 
motion; the first cervical vertebral area, left, was tender 
to palpation, but had no muscle spasm.  Then-current X-ray 
findings reportedly showed no abnormality.  There was no 
diagnosed abnormality related to the reported neck symptoms. 

As for diagnostic and clinical findings related specifically 
to the neck and/or cervical portion of the spine, X-ray 
(preliminary) evidence dated in September 1993 document some 
straightening of the cervical spine, which, at that time, was 
determined likely to be secondary to paravertebral muscle 
spasm and/or positioning with no other documented 
abnormality.  A June 1994 magnetic resonance imaging (MRI) 
report of the cervical spine resulted in normal findings.  A 
September 1994 cervical spine MRI report notes that no 
pathology was demonstrated.  A radiology report dated in 
October 1995 documents straightening of the cervical spine, 
and other October 1995 records document a diagnosis of 
cervical strain.  A computed tomography (CT) scan report 
dated in 1996 documents an impression of a possible cervical 
disc protrusion, at C6-7.  Other medical records dated in 
late 1996 reflect an assessment of cervical myofascial pain, 
due to potential underlying cervical facet or discogenic 
causes.  Other medical records dated throughout the 1990s 
note the presence of minimal degenerative changes in the 
neck, as well as impressions of somatic dysfunction of the 
cervical spine, cervicalgia, myofascial pain, chronic neck 
pain, and cervical hypermobility with joint dysfunction and 
muscle spasm.  A March 2000 MRI report indicates negative 
findings for the cervical spine.  However, subsequent medical 
records, dated later in 2000 and 2001, which include MRI 
results for the cervical spine obtained in June 2001, 
document impressions of cervical spondylosis, mild disc 
degeneration in the cervical spine and at T1-2, and disc 
bulging in the cervical spine.  A June 2002 spine radiology 
report also indicates degenerative changes in the cervical 
spine.     

In March 2004, the veteran was afforded two VA C&P 
examinations - one for neurological disorders; the other, for 
the spine - in connection with this claim.  The C&P neurology 
examination report resulted in an impression of chronic 
headaches, vascular migraine, associated with neck pain, with 
no radicular symptoms from the neck.  The report of the spine 
examination, completed by an orthopedic specialist after an 
examination of the veteran and a review of the claims folder, 
notes that the veteran reportedly had two in-service 
automobile accidents, not one.  (The service medical records 
and post-service medical records, however, apparently refer 
only to the November 1980 accident.)  The examiner opined 
that it is less likely than not that the veteran has a neck 
condition that is separate and distinct from service-
connected headaches, or that could have been incurred in, or 
aggravated by, service.  The examiner further opined that the 
degenerative changes in the neck likely were not incurred in, 
or aggravated by, service.  The VA neurologist agreed with 
the orthopedist that the veteran does not have a neck 
condition that is separate and distinct from service-
connected vascular headaches.         
   
First, the Board notes the veteran's report during active 
service of a prior (childhood) whiplash injury.  Because no 
neck or other musculoskeletal abnormality or some other 
residual of the childhood injury was noted in the induction 
medical examination report in May 1979, the veteran is 
entitled to a presumption of soundness upon induction, except 
where clear and unmistakable evidence demonstrates that some 
neck injury or disease pre-existed service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); 38 C.F.R. § 3.304(b) (2003); Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  Here, there is no clear and 
unmistakable evidence that the veteran had some pre-existing 
neck disorder or condition upon service entrance.  In fact, 
the only evidence of record related to the childhood whiplash 
injury is that reported by the veteran during service; there 
are no medical records pertaining to this injury.  The burden 
of rebutting the presumption of soundness by "clear and 
unmistakable evidence" standard is an onerous one for the 
government.  See Vanerson v. West, 12 Vet. App. 254, 261 
(1999); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The 
burden is not met here.  Accordingly, the presumption of 
soundness remains intact.     

Having determined that the veteran is presumed to have been 
in sound condition upon commencement of active duty, the 
Board turns to evidence of an in-service incident that could 
be relevant to the claimed neck disability.  The Board finds 
credible lay evidence in the form of the veteran's statements 
and ex-spouse's statements that she was involved in an in-
service automobile accident.  However, it also is noted that, 
contemporaneous service medical records would suggest that 
the accident might not have been severe.  The veteran 
apparently had reported that she did not have significant 
problems thereafter, until in January 1981, when she 
developed headaches.  Importantly, March 1981 medical records 
indicate that, after having had physical therapy, the veteran 
reported that neck and head pain had subsided.  At that time, 
neck range-of-motion was noted to be normal.  The records 
dated in the 1980s, after March 1981, largely concern 
complaints of headaches for which service connection 
eventually was granted, although they also do document 
complaints of neck and back pain.  Even in early 1989 (see 
January 1989 C&P examination report), more than eight years 
after the reported auto accident, there was no diagnostic 
evidence of a musculoskeletal abnormality related 
specifically to the neck or cervical spine, apart from the 
various diagnoses of headaches.  In fact, this report also 
stated that there was no evidence of cervical spine or upper 
extremity limitation of motion or muscle spasms.  

Nonetheless, the evidence does indicate that the veteran 
still has neck pain.  There also is diagnostic evidence 
documenting degenerative changes in the cervical and thoracic 
spine, as well as disc bulging in the cervical spine.  The 
veteran also was diagnosed recently with chronic headaches, 
vascular migraine, associated with neck pain.  See March 2004 
C&P examination report.  However, the medical evidence on 
causation specifically states that there is no relationship 
between the symptomatology and/or diagnosed disorders and 
active service.  

In consideration of the foregoing, the preponderance of the 
evidence is against a determination that an in-service 
incident is the direct cause of the neck condition now 
claimed.  Nor does the evidence indicate that there is some 
secondary causal relationship between service-connected 
headaches and the purported neck condition.  Medical experts, 
who have reviewed the entire medical history as documented in 
the claims file and have examined the veteran, also have 
opined that the veteran likely does not have a neck disorder 
separate and distinct from headaches.  As discussed earlier, 
service connection already is in effect for vascular 
headaches.  Further, while there is diagnostic evidence of 
degenerative changes in the cervical spine, the earliest such 
evidence is dated well after the end of the one-year 
presumptive period following discharge.  As the preponderance 
of the evidence is against a favorable determination, the 
benefit-of-reasonable-doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).     


ORDER

Service connection for a neck disability is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



